Exhibit 10.32


AMENDMENT TO DEFERRED SHARE UNIT AGREEMENT

THIS AMENDMENT TO DEFERRED SHARE UNIT AGREEMENT (this “Amendment”), is made as
of November 1, 2018 between GrafTech International Ltd. (“GrafTech”) and David
J. Rintoul (the “Participant”).
WHEREAS, GrafTech and Participant are parties to that certain Deferred Share
Unit Agreement dated as of April 19, 2018 (the “Original Agreement”);
WHEREAS, the parties desire to amend the Original Agreement as set forth herein;
and
WHEREAS, the Board of Directors of the Company has approved the adoption of this
Amendment.
NOW, THEREFORE BE IT RESOLVED, that the Original Agreement is hereby amended as
follows:
1.Section 4 of the Original Agreement is amended and restated in its entirety to
read as follows:
Dividend Equivalent Units. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, GrafTech hereby awards to the Participant a
right to receive in respect of each DSU held by the Participant on a dividend
record date occurring after the Grant Date and prior to the date of settlement
of the DSUs pursuant to Section 6 of this Agreement the equivalent value of any
ordinary cash dividends that are paid on a share of Common Stock (“Dividend
Equivalent”), subject to the terms of this Section 4. The Dividend Equivalents
will be reinvested in the form of additional DSUs (“Dividend Equivalent Units”)
determined by dividing the value of the Dividend Equivalent by the Fair Market
Value of a share of Common Stock on GrafTech’s dividend payment date. Dividend
Equivalents will also accrue on the Dividend Equivalent Units (and be reinvested
into additional Dividend Equivalent Units). Dividend Equivalent Units will in
all cases be subject to the same terms and conditions, including but not limited
to those related to vesting, transferability, forfeiture and settlement, that
apply to the corresponding DSU under this Agreement and the Plan.
2.    Except as expressly provided for in this Amendment, no other term or
provision of the Original Agreement is amended or modified in any respect.


*    *    *    *    *



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.
GrafTech International Ltd.


/s/ Brian E. Blowes    
By:    Brian E. Blowes
Title:    VP, HR


/s/ David J. Rintoul    
David J. Rintoul



